[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a claim for property damage arising out of an accident which occurred on February 5, 2001 at the intersection of Woodward Avenue and Raynham Road in the City of New Haven, Connecticut, involving a motor vehicle owned and operated by Joseph Giulietti and a truck owned by the City of New Haven and operated by John Savino, Jr.
Counsel in this case have stipulated that damages in this case are $2,750.00 and that the parties will be bound by the finding of the court as to liability on the companion personal injuries case, Docket No. 403664, brought by Joseph Giulietti against the same defendants.
Accordingly, judgment may enter in favor of the plaintiffs as against both defendants in the amount of $2,750.00.
  William L. Hadden, Jr. Judge Trial Referee
CT Page 565